Title: Dumas to the American Commissioners, 13 March 1778
From: Dumas, Charles-Guillaume-Frédéric
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur,Adams, John


The intelligence reports that make up all but the conclusion of this letter are interesting enough to be printed in full, as a sample of the news that the commissioners received from their principal informant in the Netherlands. He is here supplying every possible tidbit of information because Europe was in crisis: aside from the approaching war between France and Britain, two others threatened. One was Austro-Prussian. The agreement over Bavaria the previous January, between the Emperor and the Elector Palatine, broke down when it was protested by the latter’s heir presumptive, the duc de Deux-Ponts, with the support of Prussia, which was ready to fight to prevent an accretion of Austrian territory in the south. The other was Russo-Turkish. The Moslem inhabitants of the Crimea had expelled their ruler; he was a Russian puppet, and military intervention seemed likely. The Turks, for religious and political reasons, feared any extension of Russian influence in the peninsula. War threatened, and France traditionally supported the Porte. Neither controversy developed into a general war, but both looked dangerous that spring.
 
La haie, 13e Mars 1778
Traduction d’une Lettre Allemande qu’on m’a écrite de Hambourg, du 6e Mars 1778.
Mon correspondant de Berlin m’écrit, en date du 3 de ce mois, ce qui suit. “Je ne vous ai pas écrit de quelques ordinaires, à cause de l’abondance des bruits, et de leur diversité. Nous vivons ici dans une conjoncture, où tous ceux qui appartiennent, ou prétendent appartenir au grand monde, se vantent de savoir des secrets importants. Si j’avois voulu écrire tout ce qui se répandoit, j’aurois rempli plusieurs feuilles de nouvelles du jour, pour en révoquer la plus grande partie le lendemain. Mais pour ce que je vous marque aujourd’hui, vous pouvez assez vous y fier.
La Cour d’Autriche se montre présentement disposée à laisser examiner juridiquement la prise de possession en Baviere: elle se plaint du malheur qu’il y auroit, que cette prise de possession troublât l’amitié entre elle et la Cour de Prusse; et elle cherche à endormir le Roi par des complimens et des phrases. Mais le Roi a déclaré brievement, qu’il ne souhaitoit lui-même autre chose, sinon que la Maison d’Autriche veuille faire examiner légalement ses droits, et s’en tenir à la décision d’un Juge compétent; mais qu’avant un tel examen, les Troupes Autrichiennes doivent préalablement tout évacuer, parce qu’il ne convient pas de paroître devant le Juge avec l’Epée tirée. On doute généralement, que la Maison d’Autriche puisse se résoudre à cette évacuation; et en ne le faisant point, il y aura guerre: car on sait qu’autrement le Roi ne sauroit passer à la Maison d’Autriche cette démarche, ni la lésion de la Paix de Westphalie qu’elle a causée. Tous ceux qui sont absents avec congé, doivent se trouver le 30 de ce mois à 4 heures après midi à leurs régimens; et celui qui n’y sera pas à point nommé, sera traité comme Déserteur. Tel est l’Ordre, que j’ai lu moimême. Autrement ceux qui étoient en congé, étoient appellés pour la revue annuelle dès le 18e; et comme ils sont maintenant demandés plus tard, c’est un signe que ce n’est point pour un simple exercice qu’on veut les avoir. On dit aussi qu’il y a des ordres, pour qu’ils n’emportent rien de chez eux, que ce qu’il faut pour leur équipage, afin de ne pas augmenter le bagage. En Silésie et en Prusse, les absens avec congé ne sont appellés ordinairement aux Manoeuvres annuelles qu’en Août et Septembre; cette année ils devront aussi se tenir prêts à marcher avec la fin de Mars. Vous savez d’ailleurs, par les gazettes, que les préparatifs de guerre sont trés sérieux ici: mais vous savez aussi, que les Autrichiens, de leur côté, ne sont pas moins occupés à se préparer à tout évenement. Je vous promets d’autres nouvelles par le courier prochain.”
  
Traduction abregée des Dépêches des Ministres de la Rep. Envoyé Heide. Vienne date 21 fev. reçue 9 Mars.

Les Couriers vont et viennent toujours; mais il ne transpire rien de leurs Dépêches.
  
Envoyé Degenfeld Vienne date 21e fev. reçue 9 Mars
Couriers, comme ci-dessus. Continuation de préparatifs, comme à Berlin. Quoiqu’on ait cru la guerre entre les Russes et les Turcs inévitable, quelques uns croient pourtant qu’elle ne sera pas déclarée formellement entre les deux puissances; mais que chacune se contentera de soutenir de son côté le parti qu’il a dans la Crimée, sans commettre des hostilités les uns contre les autres ailleurs.
  
Amb[assadeu]r Berkenrode, Paris 26 fev., reçue le 4 Mars.
Selon les derniers avis de Constantinople, les choses n’y sont point sur un pied avantageux, et l’espérance d’un accommodement entre la Russie et la Porte s’évanouit peu à peu. Cette nouvelle n’est guere agréable ici, où l’on voudroit bien conserver la paix dans ces quartiers-là.
  
Ministre Hop. Bruxelles date 15 Mars reçue 29 do.
Hier, vers midi, arriva ici un Courier de Vienne par Paris à Son Alt. Roy. le Prince Gouverneur Gén.; qui là-dessus fit appeller d’abord le Prince premier-Ministre, le Secrétaire d’Etat au département de la guerre, et le Marquis de Voghera commandant en chef les troupes Imperiales en ces quartiers. Ces Messieurs resterent longtemps dans le cabinet. Il y a des gens qui, jugeant des physionomies de certaines personnes, pensent que les dépêches apportées ne sont pas des plus agréables.
  
Envoyé de Weldern, Londres, date 27 fevr. et 4 Mars, reçue 3 Mars et 9 do.
Deux longues Lettres qui ne disent pas mieux que les gazettes. Banqueroute d’un Nouaille, Manufacturier en soieries pour une somme considerable; item, de la Maison Chauvert, pour £150,000 St.
  
Ministre Saurin, Lisbonne date 10 [20?] fev. reçue 9 Mars
On a déjà eu plusieurs conférences avec l’Amiral Man, qui est ici, sur l’affaire du Cap. Elphinston: on ne doute pas qu’il ne soit donné satisfaction à la Cour, et que tout ne soit accommodé.
  
J’ai encore une Dépêche curieuse de Stockholm à vous traduire, Messieurs, mais qui ne presse pas.
Il ne me reste qu’un moment avant le depart de la poste, pour vous prier de me dire ce que je dois répondre, si l’on me questionne encore sur Mr. J. P. Merkle et son entreprise; comme aussi à mes amis d’Amsterdam sur les directions qu’ils me demandent, et les propositions qu’ils font quant à leur souscription de 100,000 florins.
Je reçois dans ce moment la Lettre de Mr. Wm. Lee en date du 8e. Je ferai ce qu’il desire. Je le remercie de ses bonnes nouvelles. Vous les verrez dans la Gazette. J’aurois bien voulu avoir votre Boston gazette nouvellement reçue. Il y a sans doute d’autres bonnes choses pour le public. I am in great haste Dear Sirs yr. most respectfull servant.
D.

J’espere, Messieurs, que vous avez bien reçu mes deux dernieres du 3 et 6 Mars sous le même couvert que celle-ci, et que vous approuvez que je me serve de cette voie, puisque Mr. Grand est votre Banquier, comme Mr. A. Lee me l’a marqué précedemment.

 
Notation: Dumas 13 March 1778
